Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
2.    	Claims 25-28 are allowed
Reasons for Allowance
3.    	The most representative prior arts to Terada et al., (US 2018/0184123) and Rippel et al., (US 2018/0174052) in lieu of Prov. App. 62/434,600, 62/434,602, 62/434,603 and 62/458,749, is overcome by claiming a data coding i.e., an encoding /decoding method and apparatus, applying a preprocessing generative adversary network in the prediction process where the generator network uses not only a network but also a first intra prediction method even when performing prediction using the network, where the first intra- predicted image is generated by the first intra prediction using the intra prediction parameter generated by the generator network and a feedback from a discriminator network between the stored predicted data and the reconstructed image data and requiring that the first intra-predicted image is generated by the first intra prediction where the network is used indirectly, and that the processing circuitry is able to select, as the predicted image, from among the first intra-predicted image and the second intra-predicted image.  
The search did not produce other relevant art dated prior to the effective filing date of the application.
Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
DRAMOS . KALAPODAS Primary Examiner Art Unit 2487
/DRAMOS KALAPODAS/